Name: 81/966/EEC: Council Decision of 24 November 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096681/966/EEC: Council Decision of 24 November 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 354 , 09/12/1981 P. 0026 - 0026+++++( 1 ) OJ NO L 257 , 15 . 10 . 1968 , P . 9 . COUNCIL DECISION OF 24 NOVEMBER 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 81/966/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR BRADBURY , OF WHICH THE COUNCIL WAS NOTIFIED ON 10 NOVEMBER 1981 , A MEMBER'S SEAT HAS FALLEN VACANT ON THE ABOVE COMMITTEE IN THE EMPLOYERS' REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 10 NOVEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR H . W . L . MORTON IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR BRADBURY FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT BRUSSELS , 24 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY